Martin, J.
A re-hearirig was granted to the plaintiffs, who *402were anxious to obtain a judgment against the defendants, that the case should be remanded to the District Court, or one of non-suit only. After a new and laborious investigation of the arguments theretofore adduced, the application for a re-hearing, and the written arguments thereto added, we have risen from the examination of the law and facts of this case, with the impression that our former judgment should not be disturbed, but carried into execution.